DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 18-37 are pending.
	The prior art submitted on 06/02/20 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 18-37, are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al. (US 2016/0058268 A1) in view of Hunter et al. (US 2015/0011830 A1).
As per claim 18, Salman et al. disclose a system comprising: a flexible instrument (see at least para. [0090], and figure 1, element 406); a first user input device spaced from the flexible instrument (see at least para. [0090], and figure 1, it is obvious element 405 spaced from the tip section 408); a second user input device including a first state and a second state (see at least [0106], push button or foot pedal.  Note that the second user input implicitly includes a first state when depressed and a second state when released); and a control system configured to: based on an input received from the first user input device, control an orientation of the flexible instrument (see at least [0090-0091], by way of bending section 410, figure 1); and based on an input received from the second user input device, adjust a stiffness of the flexible instrument (see at least [0105-0106]).   Salman et al. do not explicitly disclose the stiffness of the flexible instrument is lower when the second user input device is in the first state than when the second user input device is in the second state.  However, this is just an engineering design choice, because Salman et al. disclose in para. [0105], movement in one direction may stretch spring 304, such that spring 304 lengthens.  As a result, wire 306 also relaxes and decreases the stiffness of the insertion portion. Movement in an opposite direction may tightening of wire 306 and an increase in the stiffness of the insertion portion.  Also para. [0106] disclose degree of stiffness of the insertion portion is provided in either the handle of the endoscope, the main control unit connected to the endoscope, through a foot pedal attached to the endoscope, or through any other means.  In addition, para. [0123] disclose a user/physician interfaces with a scale that allows selection of degree stiffness.  Therefore, it would have been obvious, it’s just an engineering design choice to select the control of the degree of stiffness such that the stiffness of the flexible instrument is lower when the second user input device is in the first state than when the second user input device is in the second state.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Salman et al. by combining the stiffness of the flexible instrument is lower when the second user input device is in the first state than when the second user input device is in the second state, for assisting a physician to perform medical procedure with minimal patient trauma, while enabling the physician to view the internal anatomy of the patient effectively.
In addition, to modify for the teach of Salman et al., a second reference to Hunter et al. also disclose a first user input device spaced from the flexible instrument (see at least para. [0051] disclose an interface actuator device 206, such as a joystick, the interface device 206 is provided on the user interface 220, or is a separate, stand alone device), and control system configure to based on an input received from the first user input device, control an orientation of the flexible instrument (see at least [0051-0052] disclose control the operation of one or more motors ….. and steer the tip module 107 in the desired direction).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Salman et al. by combining a first user input device spaced from the flexible instrument, and based on an input received from the first user input device, control an orientation of the flexible instrument for assisting a physician to perform medical procedure effectively. 
	As per claim 19, Salman et al. disclose the input received from the second user input device comprises an indication of a movement of the second user input device from the second state to the first state, and wherein adjusting the stiffness of the flexible instrument comprises decreasing the stiffness of the flexible instrument (see at least [0105] disclose movement in one direction may stretch spring 304, such that spring 304 lengthens.  As a result, wire 306 also relaxes and decreases the stiffness of the insertion portion.  Movement in an opposite direction may tightening of wire 306 and an increase in the stiffness of the insertion portion).  Also, Salman et al. disclose [0106], push button or foot pedal adjusting the stiffness of the insertion portion of the flexible instrument.  (Note that the second user input implicitly includes a first state when depressed and a second state when released).
	As per claim 20, Salman et al. disclose the input received from the second user input device comprises an indication of a movement of the second user input device from the first state to the second state, and wherein adjusting the stiffness of the flexible instrument comprises increasing the stiffness of the flexible instrument (see at least [0105] disclose movement in one direction may stretch spring 304, such that spring 304 lengthens.  As a result, wire 306 also relaxes and decreases the stiffness of the insertion portion.  Movement in an opposite direction may tightening of wire 306 and an increase in the stiffness of the insertion portion).  Also, Salman et al. disclose [0106], push button or foot pedal adjusting the stiffness of the insertion portion of the flexible instrument.  (Note that the second user input implicitly includes a first state when depressed and a second state when released).
	As per claim 21, Salman et al. disclose when the second user input device is in the first state, the second user input device is in a depressed position, and wherein when the second user input device is in the second state, the second user input device is in a released position (see at least [0106], push button or foot pedal adjusting the stiffness of the insertion portion of the flexible instrument.  Note that the second user input implicitly includes a first state when depressed and a second state when released).
As per claims 22-23, Salman et al. do not explicitly disclose the stiffness of the flexible instrument is lowest when the second user input device is in the first state, and the stiffness of the flexible instrument is highest when the second user input device is in the second state.  However, this is just an engineering design choice, because Salman et al. disclose in para. [0105], movement in one direction may stretch spring 304, such that spring 304 lengthens.  As a result, wire 306 also relaxes and decreases the stiffness of the insertion portion. Movement in an opposite direction may tightening of wire 306 and an increase in the stiffness of the insertion portion.  Also para. [0106] disclose degree of stiffness of the insertion portion is provided in either the handle of the endoscope, the main control unit connected to the endoscope, through a foot pedal attached to the endoscope, or through any other means.  In addition, para. [0123] disclose a user/physician interfaces with a scale that allows selection of degree stiffness.  Therefore, it would have been obvious, it’s just an engineering design choice to select the control of the degree of stiffness such that the stiffness of the flexible instrument is lowest when the second user input device is in the first state, and the stiffness of the flexible instrument is highest when the second user input device is in the second state.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Salman et al. by combining the stiffness of the flexible instrument is lowest when the second user input device is in the first state, and the stiffness of the flexible instrument is highest when the second user input device is in the second state, for assisting a physician to perform medical procedure with minimal patient trauma, while enabling the physician to view the internal anatomy of the patient effectively.
As per claim 24, Salman et al. disclose the first user input device is spaced from the flexible instrument by the control system (see at least para. [0090], and figure 1, it is obvious element 405 spaced from the tip section 408).  In addition, the second reference to Hunter et al. also disclose a first user input device spaced from the flexible instrument by the control system (see at least para. [0051] disclose an interface actuator device 206, such as a joystick, the interface device 206 is provided on the user interface 220, or is a separate, stand alone device).
As per claim 25, Salman et al. disclose the first user input device comprises a joystick (see at least [0090], [0095], knob), and wherein the second user input device comprises a pedal (see at least [0106], foot pedal).
As per claim 26, Salman et al. disclose the second user input device is in the second state when no force is applied to the second user input device (see at least [0106] when the push button is released).
As per claims 27-28, Salman et al. disclose controlling the orientation of the flexible instrument comprises controlling an actuator that controls the orientation of the flexible instrument (see at least [0019]; and [0090-0091], by way of bending section 410, figure 1).  In addition, the second reference to Hunter et al. also disclose controlling the orientation of the flexible instrument comprises controlling an actuator that controls the orientation of the flexible instrument, controlling the orientation of the flexible instrument comprises controlling an orientation of a distal portion of the flexible instrument (see at least [0051-0052] disclose motor module 103 to steer the tip 107 in the desired direction).
As per claim 29, Salman et al. disclose the actuator is coupled to at least one actuating tendon of the flexible instrument (see at least [0096-0097] disclose actuator 302 that is responsible for activating a spring 304, thus allowing the spring 304 to modulate its degree of elasticity to change its stiffness).
As per claim 30, Salman et al. disclose the control system is further configured to control insertion of the flexible instrument through a patient anatomy (see at least [0006], and [0031]).
As per claims 31-32, Salman et al. do not explicitly disclose the stiffness of the flexible instrument is a first stiffness during insertion of the flexible instrument, and wherein the stiffness of the flexible instrument is a second stiffness during retraction of the flexible instrument, the first stiffness being higher than the second stiffness.  However, this is just an engineering design choice, because Salman et al. disclose in para. [0105], movement in one direction may stretch spring 304, such that spring 304 lengthens.  As a result, wire 306 also relaxes and decreases the stiffness of the insertion portion. Movement in an opposite direction may tightening of wire 306 and an increase in the stiffness of the insertion portion.  Also para. [0106] disclose degree of stiffness of the insertion portion is provided in either the handle of the endoscope, the main control unit connected to the endoscope, through a foot pedal attached to the endoscope, or through any other means.  In addition, para. [0123] disclose a user/physician interfaces with a scale that allows selection of degree stiffness.  Therefore, it would have been obvious, it’s just an engineering design choice to select the stiffness of the flexible instrument is a first stiffness during insertion of the flexible instrument, and wherein the stiffness of the flexible instrument is a second stiffness during retraction of the flexible instrument, the first stiffness being higher than the second stiffness.   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Salman et al. by combining the stiffness of the flexible instrument is a first stiffness during insertion of the flexible instrument, and wherein the stiffness of the flexible instrument is a second stiffness during retraction of the flexible instrument, the first stiffness being higher than the second stiffness, and controlling insertion of the flexible instrument comprises inserting the flexible instrument when the stiffness of the flexible instrument is low, for assisting a physician to perform medical procedure with minimal patient trauma, while enabling the physician to view the internal anatomy of the patient effectively.
As per claim 33, Salman et al. do not explicitly disclose controlling insertion of the flexible instrument comprises pausing insertion when the stiffness of the flexible instrument is high.  However, Salman et al. disclose pressure control of  may be enabled control (see at least [0122-0123]).  it would have been obvious to one of ordinary skill in the art to pause insertion when the stiffness of the flexible instrument is high in order to damage the patient internal organ.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Salman et al. by combining pausing insertion when the stiffness of the flexible instrument is high, for assisting a physician to perform medical procedure with minimal patient trauma, while enabling the physician to view the internal anatomy of the patient safely.
As per claim 34, Salman et al. disclose controlling insertion of the flexible instrument comprises controlling an actuator that controls the insertion of the flexible instrument (see at least [0019]).
As per claim 35, Salman et al. disclose during insertion of the flexible instrument, the control system controls the orientation of the flexible instrument based on the input received from the first user input device (see at least [0019]; and [0090-0091], by way of bending section 410, figure 1).  In addition, the second reference to Hunter et al. also disclose during insertion of the flexible instrument, the control system controls the orientation of the flexible instrument based on the input received from the first user input device (see at least [0051-0052] disclose motor module 103 to steer the tip 107 in the desired direction).

As per claim 36, Salman et al. disclose a drive unit coupled to at least one
actuating tendon of the flexible instrument, wherein controlling the orientation of the flexible instrument comprises pulling, by the drive unit, the at least one actuating tendon (see at least [0096-0097], and [0102-0103]).
As per claim 37, Salman et al. do not disclose flexible catheter or a bronchoscope.  However, Hunter et al. disclose the flexible instrument comprises at least one of an elongate flexible catheter or a bronchoscope (see at least [0002] disclose the use of an endoscope in the respiratory system).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Salman et al. by combining flexible catheter or a bronchoscope for diagnosis or treatments in a number of areas.
			Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Shioda et al. (US 2005/0020876 A1)
	. Wang et al. (US 2014/0121520 A1)
	. Dimaio et al. (US 2009/0036902 A1)
	. Brichard et al. (US 2014/0155758 A1)
	. Gomez et al. (US 2011/0040305 A1)

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664